EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne R. Grohs on 11 August 2022.

The application has been amended as follows: 
In the claims (as filed 06 November 2020): 
In claim 12 / ll. 2: “the first upper leaf and the second upper leaf” 
In claim 13 / ll. 13: “and the lever” 
In claim 13 / ll. 18: “and the lever” 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a speculum comprising a handle and a lever pivotally coupled to the handle, a lower leaf extending from the handle, at least one upper leaf supported on the handle, and a pin extending from the lever and slidably coupled to the upper leaf, wherein movement of the lever causes the lever to slide the pin and pivotally move the upper leaf relative to the lower leaf, as structurally combined as claimed. 
As to claim 7, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a vaginal speculum comprising a handle and a lever pivotally coupled to the handle, a lower leaf distally extending from the handle, first and second upper leaves hingedly coupled to the handle and extending along the lower leaf, and a pin extending from the lever, the pin having ends slidably engaged with the upper leaves, wherein movement of the lever causes the lever to slide the pin ends to pivot the upper leaves away from the lower leaf, as structurally combined as claimed. 
As to claim 13, none of the searched, pertinent prior art clearly shows by itself, or in combination with each other, a medical device comprising a handle and a lever pivotally coupled to the handle, a lower leaf extending from the handle, at least one upper leaf hingedly coupled to the handle and pivotable relative to the handle using the lever, and a lock operably coupled to the handle and the lever, the lock comprising a post depending from the lever and extending through a hole and into the handle, a torsion spring having a first end and a second end and retained on the post by tension of the torsion spring and inhibiting movement of the post and the lever relative to the handle, and a wedge configured to engage the first end and the second end of the torsion spring upon movement of the wedge to release the tension of the torsion spring and allow movement of the post and lever relative to the handle, wherein the leaves, in a collapsed configuration, are configured to be inserted into a vagina of a patient, expanded, and locked open using the lock. 
The claims distinguish over the uncovered relevant art cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. US 2,374,863 to Guttmann discloses a speculum comprising a handle 3, a lower leaf 2 extending from the handle, upper leaves 6,7 on the handle, a slide 14, wherein movement of the slide relative to the handle pivots the upper leaves relative to the lower leaf (page 1 / ll. 48 – page 2 / ll. 11), shown in FIG. 2, but does not disclose the lever pivotally coupled to the handle or a pin slidably coupled to the upper leaves that the lever slides to pivot the upper leaves. 
U.S. Patent No. US 0,361,087 to Schenck discloses a speculum comprising a handle A, a lower leaf c extending from the handle, upper leaves a on the handle, a lever G, wherein movement of the lever relative to the handle pivots the upper leaves relative to the lower leaf (page 1 / ll. 56-81), shown in FIGs. 1-3, but does not disclose a pin slidably coupled to the upper leaf that the lever slides to pivot the upper leaf. 
U.S. Patent No. US 3,789,829 to Hasson discloses a speculum comprising a handle 152, a lower leaf 150 extending from the handle, upper leaves 12,14 on the handle, a lever 166 pivotally coupled to the handle, wherein movement of the lever relative to the handle pivots the upper leaves relative to the lower leaf (col. 5 / ll. 11-41), shown in FIGs. 1-3, but does not disclose a pin slidably coupled to the upper leaf that the lever slides to pivot the upper leaf. 
U.S. Patent No. US 6,048,308 to Strong discloses a speculum comprising a handle 26, a lower leaf 6 extending from the handle, upper leaves 8,10,12 on the handle, a lever 18 pivotally coupled to the handle, wherein movement of the lever relative to the handle pivots one upper leaf 12 relative to the lower leaf (col. 4 / ll. 7-25), shown in FIGs. 1-3, but does not disclose a pin slidably coupled to the upper leaf that the lever slides to pivot the upper leaf. 
U.S. Patent No. US 6,280,379 to Resnick discloses a speculum comprising a handle 6, a lower leaf 22 extending from the handle, upper leaves 12 on the handle, a lever 4 pivotally coupled to the handle, wherein movement of the lever relative to the handle pivots the upper leaves relative to the lower leaf (col. 6 / ll. 14-27), shown in FIGs. 3-5, but does not disclose a pin slidably coupled to the upper leaf that the lever slides to pivot the upper leaf. 
U.S. Patent No. US 7,371,212 to Klaassen discloses a speculum comprising a handle 4, a leaf 2 extending from the handle, a second leaf 3, a lever 5 pivotally coupled to the handle, and a rod 9 extending from the lever, wherein movement of the lever relative to the handle slides the rod and pivots the second leaf relative to the leaf (col. 4 / ll. 55-64), shown in FIGs. 1-2, but does not disclose the rod is slidably coupled to the second leaf. 
U.S. Patent Application Publication No. US 2017/0181615 to Vella et al discloses a medical device comprising a handle 106, a lower leaf 104, an upper leaf 102 hingedly coupled to the handle and pivotable using a lever 108 that is pivotally coupled to the handle, and a lock comprising a post 124 depending from the lever and extending through a hole and into the handle (¶44), shown in FIG. 5A, but does not disclose the lock comprising a torsion spring retained on the post and inhibiting movement of the post and the lever relative to the handle, and a wedge configured to engage first and second ends of the spring to release the spring tension and allow movement of the post and the lever relative to the handle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775